Citation Nr: 1713060	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-21 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder disability, with recurrent dislocation.

2.  Entitlement to an initial compensable disability rating for left foot plantar fasciitis with heel spur.

3.  Entitlement to an initial compensable disability rating for right foot plantar fasciitis. 


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1997 to February 2010.

This case comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the issues of entitlement to initial increased ratings for right shoulder disability and left and right foot plantar fasciitis.  

Regarding the right shoulder disability, the Veteran's shoulder disability is a result of a right superior labral anterior posterior (SLAP) tear repair with recurrent dislocation.  A right shoulder VA examination was last conducted in July 2010.  However, recent case law renders the examination inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the Board notes that findings from the examination appear insufficient to assess the Veteran's motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings.  Accordingly, the Veteran should be afforded a VA examination to assess the current nature and severity of the right shoulder disability.

Regarding the left foot and right foot plantar fasciitis, the Veteran was last provided a VA examination in July 2010.  The Veteran has since asserted in his August 2012 substantive appeal that symptoms related to his bilateral foot plantar fasciitis is not relieved by built-up shoes or arch support.  The Veteran also reported his feet condition had also begun directly affecting his work by limiting the type of work he can do and reducing the amount of work he can do.  There also has been no recent treatment records associated with the claims file.  Given the Veteran has provided indication of worsening of his bilateral feet condition since the July 2010 VA examination, it has been over six years since the Veteran was last afforded a VA examination, and there are no recent treatment records documenting his feet condition, his condition may have changed since that time, the Board finds that a remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain and associate with the claims file any available private and VA treatment records since July 2010.

2.  Then, schedule the Veteran for VA examinations to determine the current severity of the service-connected right shoulder disability, left foot plantar fasciitis with heel spur, and right foot plantar fasciitis.  The electronic claims file should be made available to and be reviewed by the examiner(s).  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner(s) must utilize the appropriate Disability Benefits Questionnaire.  Additionally, regarding the right shoulder disability, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings, and testing of the range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




